*.



                            r-fl
                                                                  fJo)/emUr 20j 20!*j

                                                                                 */
      fifrItine , T*:& I '£mss£        //-//- o a 3/'/ *•• C£


      (sect-   H.«;. /H&V\ * U rjtv*') /' P-U*- r*.?


                                                                                                        &S>
  a

•'}
                               Zetfte*-? { Ad./?)- 7"A*>J j4tt */*>• V'cu^ "W's- *;*-.'/ ,«-<7,..j
                                    c £h                                                   he gr u£f- u / 7. z o /*r



       Lcvft               i •'• :?H,S#/ App*.
                                          n
                                               Ct ij$
                   o
       f. &•      tf$/r /Z-3 0 %
       %u$t^y 7k-                7$7H


                 f*f*p-e He /e Atvaluer             // - //- goj/*/' C£
                h*>'&f £c,usf~ ^sc A( it**her                  /7$$7 * 3
            _>£>*//iA/ [)? (^
                    7




                          vV>'   • 4~ > i"-.   4& c>k.                            t t t *'" \S ?.;. ( rHy /^Z,4-i4-f C*t .-?C'
l'\   iSCi-ei.Vifi^^'s                  Kev^fi/J . .jc-f' ujt.s. 4'h'if I/>                      -/A/%       C'&r>   /•' J>
                                                                              l    • "t -'£*< f /y &'j.-'-&a •* /




                                                                             ,„? £.,*•>>.   i/ Tom Watson                                         n        *     m   w                   325-674-1900      phone
SAM.MEHAFKEY                                       J%       §\   $&   §                   325-674-1 901     FAX
CLAIRE MEHAF'FEY




                                           MEHAFFEY &            WATSON




                                                 March 10, 2015

      Sonny Delacruz
      3060 FM 3514-Stiles Unit
      Beaumont, Texas 77705

      Re: Cause No. 17837B, Appeal No. 11-1100314-
      CR,PD 1691-13

      Mr. Delacruz,

               Attached is a verification of the denial of your Petition for Discretionary Review to the
      Texas Court of Criminal Appeals. A refusal to hear the case has the same legal effect of
      upholding the Court of Appeal's decision. That is exactly what the Court of Criminal Appeals
      did in this matter, which, in my opinion terminates my involvement in your case, but does not
      terminate our attorney-client privilege.

             Any further attempt at relief from your conviction or any further collateral attack or post-
      judgment attack of your conviction must be done without my legal services. You are free to
      precede pro se or to hire a lawyer. Please contact me if you have any further questions.

                                                       Best Wishes,

                                                       MEHAFEEYA WATS0N"




                               2441 South 1st S t r e e t        Abilene, Texas 79605
                                                                           FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/23/2014                                                      COA No. 11-11 -00314-CR
DELACRUZ, SONNY                  Tr. Ct. No. 17837B                          PD-1691-13
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                              11TH COURT OF APPEALS CLERK
                              SHERRY WILLIAMSON
                              P. O. BOX 271
                              EASTLAND, TX 76448
                              * DELIVERED VIA E-MAIL *